[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR CONTEMPT DATED MARCH 28, 2000 (#111) PLAINTIFF'S PRE-JUDGMENT MOTION TO MODIFY PENDENTE LITE CHILD SUPPORT ORDERS DATED APRIL 26, 2900 (#114)
On February 23, 2000 the court, Gruendel, J. pursuant to an agreement of the parties, ordered the plaintiff to pay to the defendant $205 per week child support for 2 minor children, $45 per week of the defendant's daycare expenses and $125 per month if or private school tuition. Unreimbursed medical expenses were to be paid 37% by plaintiff and 63% by defendant. All orders were entered without prejudice.
The above orders were based upon the plaintiffs net weekly earnings from self employment (gross earnings for child support purposes) and the defendant's gross weekly earnings of $685.
The defendant is a real estate agent for Remax Precision Realty. His income results from commissions he receives when he sells a piece of property. He does not receive a draw against commissions. He pays rent for his office and other expenses. As of May 23, 2000 he was in arrears in the payment to his agency in the amount of $3,942 and $8,998. He was also in arrears $500 for the child support and daycare due 3/15/00 and 3/22/00 and $125 for the March tuition payment.
A hearing was held on May 28, 2000 on the instant motions. The court finds the facts previously set forth and further finds the plaintiff's weekly earnings have substantially decreased to an average of $300. Child support is hereby ordered modified to $100 per week, without prejudice, retroactive to May 23, 2000. The tuition payments are suspended as well as the daycare payment, without prejudice.
The plaintiff is in contempt but the contempt was not willful.
With the quarter ending June 30, 2000 and for each quarter thereafter the plaintiff shall provide defendants counsel quarterly statements of commissions received and business expenses paid. For the period July 1, 2000 to September 30, 2000 and for each quarter thereafter child support, daycare, unreimbursed medical expenses for the children shall be based upon the plaintiff's quarterly earnings. The plaintiff is ordered to provide authorization to defendant's counsel to enable defendant to obtain all relevant information directly from Remax Precision Realty.
CT Page 12374 John R. Caruso, J.